PER CURIAM.
Appellant, plaintiff below, appeals an order granting a directed verdict in favor of defendants. We reverse.
Plaintiff was an operator of an elevator on a construction site. When his elevator unexpectedly fell two stories, ap-pellee Westinghouse Electric Corporation, defendant below, repaired it. Within the first few trips after the repair, the elevator fell six stories and stopped abruptly, injuring plaintiff.
The plaintiff testified that the elevator was in the fully automatic mode when the accident occurred. That being so, the case is squarely controlled by Wolpert v. Washington Square Office Center, 555 So.2d 382 (Fla. 3d DCA 1989), and Ferguson v. Westinghouse Electric Corp., 408 So.2d 659 (Fla. 3d DCA 1981), review denied, 418 So.2d 1281 (Fla.1982). The plaintiff was permitted to rely on the doctrine of res ipsa loquitur and the evidence presented by plaintiff was sufficient to go to the jury. We therefore reverse the judgment in favor of defendant and remand with directions to enter judgment for the plaintiff pursuant to the *620jury’s verdict.*
Reversed and remanded.

 The trial court reserved ruling on the defendant’s motion for directed verdict, see Fla.R. Civ.P. 1.480(b), then granted it after the jury retired to deliberate. The jury returned a verdict of $58,000 for plaintiff.